Citation Nr: 0734595	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
foot and ankle injury with fracture, secondary to service-
connected musculoskeletal, lower extremities, and bilateral 
knee disorders.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to July 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The case was forwarded to the Board by the 
Roanoke, Virginia RO.

The veteran is service connected, in pertinent part, for 
spondylosis, lumbar and thoracic spines, with early arthritic 
changes and patellar chondromalacia of the knees; pes cavus 
with hammer toes and hallux valgus with plantar fasciitis 
bilaterally, and left foot heel spurs.

With respect to the instant claim of entitlement to service 
connection for residuals of a left foot and ankle injury with 
fracture, secondary to the aforementioned service-connected 
disorders, the Board acknowledges its duty to liberally 
construe the veteran's pleading to determine the claim before 
it.  Still, that duty does not require that VA solicit 
claims, particularly when the appellant is not appearing pro 
se before the Board.

Here, the veteran is represented by a respected Veterans 
Service Organization which is well versed in veteran's law.  
As to this issue, that service organization has limited their 
theory concerning entitlement to service connection to 
entitlement on a secondary basis.  They did not claim that 
this injury is directly due to service.

Likewise, the veteran has only pled entitlement under the 
theory that this disorder was caused by the aforementioned 
service-connected disorders.  This is the only theory that 
was considered in the February 2004 rating decision, and that 
is the only theory over which the Board may exercise 
jurisdiction. 38 U.S.C.A. § 7104.  Finally, even assuming 
arguendo that the Board may exercise jurisdiction under other 
theories, the evidence does not suggest any support 
whatsoever for any other theory.  Hence, the Board limits its 
consideration of this claim to that extent.

The veteran requested a hearing to be held in Washington, DC, 
and one was scheduled for her in April 2006.  She 
subsequently withdrew her hearing request in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review of the claims file it is found that no notice as 
required by 38 U.S.C.A. § 5103 (West 2002) has been provided 
to the appellant concerning the instant claim of entitlement 
to secondary service connection.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2007).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  VA must provide the veteran with notice how an 
effective date and a rating is assigned.  Finally, VA has a 
duty to notify the veteran that she should submit all 
pertinent evidence in her possession.  None of these notices 
has been provided.  

Therefore, this case is REMANDED for the following action:

The RO must issue the appellant full and 
complete notice under the VCAA which 
addresses her claim of entitlement to 
service connection for residuals of a 
left foot and ankle injury with fracture, 
secondary to service-connected 
musculoskeletal, lower extremities, and 
bilateral knee disorders.  She must then 
be given an opportunity to respond.  
Thereafter, the claim should be 
readjudicated.  If the claim remains 
denied a supplemental statement of the 
case must be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

